 Case 19-13686        Doc 77      Filed 04/19/21 Entered 04/19/21 07:14:09            Desc Main
                                    Document     Page 1 of 2



                               United States Bankruptcy Court
                                 Northern District of Illinois
                                         Eastern



IN RE:                                               Case No. 19-13686
         Frederick Burton




                      Debtor(s)


     In accordance with Federal Rule of Bankruptcy Procedure 3004, you are notified that the
  Debtor has submitted a Proof of Claim for you in the amount of $ 9798.96 , Claim# 13       .


                                            Claimant

                                     Name            U.S. Railroad Retirement Board
                                     Address         844 North Rush Street
                                     City, State Zip Chicago, IL 60611




      4/19/2021
Date: __________________


                                                             Jeffrey P. Allsteadt, Clerk




                                                          Nicole Batson
                                                          ___________________________
                                                          Deputy Clerk
  Case 19-13686       Doc 77      Filed 04/19/21 Entered 04/19/21 07:14:09          Desc Main
                                    Document     Page 2 of 2



                                 United States Bankruptcy Court
                                   Northern District of Illinois
                                          Eastern

IN RE:                                              Case No. 19-13686

Frederick Burton

                      Debtor(s)


                                      Certificate of Mailing

The undersigned deputy clerk of the United States Bankruptcy Court for this district hereby
certifies that a copy of the attached document was mailed on the date entered below to the parties
listed.


Creditor Name & Address:
U.S. Railroad Retirement Board
844 North Rush Street
Chicago, IL 60611


Debtor Name & Address:
Frederick Burton
823 S.Lombard Ave
Oak Park, IL 60304




The following parties received electronic notification
Attorney for Debtor Name:
Attorney for Debtor Name
David M: Siegel
                         &
Address
Trustee Name: Marilyn O Marshall
Trustee Name & Address:

Date:


Date:    4/19/2021                                       Nicole Batson
                                                         _____________________________
                                                                Deputy Clerk
